         Case 1:21-cv-01484-ZNS Document 10 Filed 06/17/21 Page 1 of 1




 In the United States Court of Federal Claims
                                        No. 21-1484 C
                                    (Filed: June 17, 2021)

* * * * * * * * * * * * * * * * ** *
                                    *
WORKHORSE GROUP, INC.,              *
                                    *
             Plaintiff,             *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
             Defendant,             *
                                    *
and                                 *
                                    *
OSHKOSH DEFENSE, LLC,               *
                                    *
             Defendant-Intervenor.  *
                                    *
                                    *
 * * * * * * * * * * * * * * * * ** *

                                           ORDER

       On June 16, 2021 Oshkosh Defense, LLC (“Oshkosh”), awardee of the contract protested
by Plaintiff, filed a motion to intervene as a defendant-intervenor pursuant to Rule 24 of the
Rules of the Court of Federal Claims (“RCFC”). ECF No. 9. Oshkosh represents that their
motion is unopposed. The motion is hereby GRANTED, and Oshkosh shall be designated as
defendant-intervenor in the above-captioned matter.

       IT IS SO ORDERED.



                                                  s/ Zachary N. Somers
                                                  Zachary N. Somers
                                                  Judge
